PER CURIAM.

Attorney disciplinary proceeding; attorney publicly reprimanded.

The referee recommended that Attorney Alan P. Schrinsky be publicly reprimanded as discipline for his neglect of a client’s legal matter. We accept that recommendation and, in addition to publicly reprimanding Attorney Schrinsky, we require him to pay the costs of this proceeding.
Attorney Schrinsky was admitted to practice law in Wisconsin in 1963 and practices in Milwaukee. He *90has not previously been the subject of a disciplinary proceeding. The referee is the Honorable John A. Fiorenza, reserve judge.
The referee made findings of fact pursuant to a stipulation of the parties. In 1982 Attorney Schrinsky was retained to represent a woman on a personal injury claim. In his representation in that matter, Attorney Schrinsky failed to comply with the court’s pretrial orders requiring the naming of expert witnesses, copies of reports from witnesses intended to be called at trial and amendment of the pleadings to allege any causes of action against third-party defendants. In addition, Attorney Schrinsky failed to make his client available for a scheduled deposition. That conduct resulted in the dismissal of his client’s action with prejudice, and Attorney Schrinsky failed to promptly inform his client of the dismissal. The referee concluded that Attorney Schrinsky thereby neglected his client’s legal matter, in violation of SCR 20.32(3). The referee noted that Attorney Schrinsky caused his client’s claim to be paid so that there has been full restitution to the client for any loss incurred as a result of Attorney Schrinsky’s unprofessional conduct.
We adopt the referee’s findings of fact and conclusions of law, and we agree that a public reprimand is appropriate discipline for Attorney Schrinsky’s unprofessional conduct.
IT IS ORDERED that Alan P. Schrinsky is publicly reprimanded for unprofessional conduct.
IT IS FURTHER ORDERED that within 60 days of the date of this order Attorney Alan P. Schrinsky pay to the Board of Attorneys Professional Responsibility the costs of this proceeding, provided that if the costs are not paid within the time specified and absent *91a showing of his inability to pay the costs within the time specified, the license of Alan P. Schrinsky shall be suspended until further order of the court.